Citation Nr: 0308232	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  01-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service-connection for residuals of a right 
knee meniscectomy with anterior cruciate ligament (ACL) 
reconstruction and degenerative joint disease as secondary to 
service-connected bilateral pes valgus with club feet 
residuals. 


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.

The current appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in October 
2000.  The RO, in pertinent part, denied entitlement to 
service connection for a right knee disability as secondary 
to service-connected bilateral pes valgus.


The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In April 2001 the veteran raised the issue of entitlement to 
service connection for a lumbar spine disability as secondary 
to service-connected bilateral pes valgus.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In February 2002 the Board undertook internal development of 
the claim on appeal and obtained additional medical evidence 
which was associated with the claims file.  The case is ready 
for appellate review.


FINDING OF FACT

The probative, competent medical evidence establishes that 
that residuals of a right knee meniscectomy with ACL 
reconstruction and degenerative joint disease is causally 
related to service-connected disabilities including bilateral 
pes valgus with club feet residuals.


CONCLUSION OF LAW

Residuals of a right knee meniscectomy with ACL 
reconstruction and degenerative joint disease are proximately 
due to or the result of service-connected bilateral pes 
valgus with club feet residuals.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service-connection is in effect for bilateral pes valgus with 
club feet residuals, degenerative joint disease of the left 
knee and recurrent subluxation due to degenerative joint 
disease of the left knee.

A June 200 VA podiatry clinical record suggests that it 
appeared more probable than not that the veteran's severe pes 
planus from "club foot" correction could have long term 
degenerative effects on both knees.

An August 2000 VA orthopedic clinical record include a 
medical opinion that the veteran's knee problems were very 
likely related to his abnormal gait pattern secondary to his 
club foot and related treatment.  

A March 2003 special orthopedic examination report shows the 
medical specialist reviewed the veteran's claims file.  
Following a review of the claims file and examination 
findings the examiner expressed an opinion that residuals of 
a right knee meniscectomy with ACL reconstruction and 
degenerative joint disease developed as a result of service-
connected disabilities including bilateral pes valgus with 
club feet residuals.  


Criteria

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a)(2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).




When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist;

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober , 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  Importantly, any deficiencies which may exist in VA's 
duties to notify and to assist constitute harmless error in 
light of the full grant of benefits as discussed below.  



Secondary Service Connection

A comprehensive review of the record shows that VA physicians 
including an orthopedic examiner in March 2003 expressed 
opinions that the veteran's residuals of a right knee 
meniscectomy with ACL reconstruction and degenerative joint 
disease developed proximately due to or as the result of 
service-connected disabilities including bilateral pes valgus 
with club feet residuals.  

As the veteran's right knee disability has been causally 
linked to a disability for which service connection has been 
granted, the Board finds that the probative, competent 
evidence of record supports a grant of the claim of 
entitlement to service connection for residuals of a right 
knee meniscectomy with ACL reconstruction and degenerative 
joint disease as secondary to service-connected bilateral pes 
valgus with club feet residuals cavus.  38 C.F.R. § 3.310(a).  


ORDER

Entitlement to service-connection for residuals of a right 
knee meniscectomy with ACL reconstruction and degenerative 
joint disease as secondary to service-connected bilateral pes 
valgus with club feet residuals is granted.


	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

